DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13, it is unclear how the curved supportive section can be connected at a 
substantially zero degree angle with respect to the first portion of the cylindrical conduit when fig. 3 clearly shows the curved supportive section attached to the cylindrical portion at an angle substantially greater than 0 degrees.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spectre Performance 2015 catalog, page 113.
In regard to claim 1, the Spectre catalog discloses a water neck #4939 on page 113 (“for use with a water pump for circulating a coolant between a radiator and an LS engine” is considered an intended use limitation and carries little patentable weight in an apparatus claim), comprising: a base (flange portion with two bolt holes) configured to be coupled with the water pump wherein the base comprises a smooth surface (see picture) that is configured to establish a fluid-tight seal with a smooth surface of the water pump;
a circumferentially continuous conduit (cylindrical top tube) comprising an interior opening and a circumferential lip, the conduit configured to be coupled with a water hose extending from the radiator, said conduit having a smooth ridgeless exterior surface comprising a first portion; and 
a curved supportive section (portion between base and cylindrical portion that narrowly widens) interconnecting the conduit and the base, wherein the curved supportive section comprises a base end and a conduit end opposite from the base end, wherein the curved supportive section interconnects the conduit at the conduit end with the base at the base end and orients a longitudinal axis of the conduit relative to a plane of the base so as to direct the conduit away from the LS engine (see picture), wherein a circumference of the curved supportive section narrows from the base (flange base) to the conduit (the curved surface is wider where it attaches 
wherein the curved supportive section comprising an exterior surface having a second portion located around the conduit end, and wherein the second portion of the exterior surface of the curved supportive section comprising a second surface interconnected at a substantially zero degree angle with respect to a first surface of the first portion of the smooth, ridgeless exterior surface of the conduit (see photo).
In regard to claim 2, wherein the water neck is comprised of a rigid material (metal) that is sufficiently durable and temperature resistant to retain its configuration during circulating the coolant between the radiator and the LS engine.
In regard to claim 3, wherein the conduit comprises an elongate, cylindrical section having a smooth exterior surface and a circumferential lip that are configured to establish a fluid-tight coupling with the water hose.
In regard to claim 4, wherein the cylindrical section comprises an outer diameter such that the conduit may be slidably inserted into an interior of the water hose.
In regard to claim 5, wherein the water hose is configured to be fastened onto the cylindrical section by way of any of a wide variety of suitable mechanical fasteners.
In regard to claim 6, wherein the circumferential lip comprises at least one structure (barbed or raised end) configured cooperate with the water hose and a mechanical fastener so as to maintain the fluid-tight coupling during circulating the coolant.

In regard to claim 9, wherein the smooth surface comprises a size and a shape that respectively match a size and a shape of the smooth surface of the water pump.
In regard to claim 10, wherein the smooth surface of the base comprises a countersink disposed around the interior opening so as to provide clearance for a thermostat valve.
In regard to claim 11, wherein the base comprises a first hole and a second hole disposed on opposite sides of the supportive section and respectively aligned with a first threaded hole and a second threaded hole of the water pump, the first and second holes being configured to receive bolts configured to threadably engage with the first and second threaded holes. 
In regard to claim 12, wherein the supportive section is configured to orient a longitudinal axis of the conduit 5 relative to the base so as to direct the conduit and the water hose away from the LS engine and a belted pulley assembly of the LS engine.
In regard to claim 14, wherein the longitudinal axis is oriented at a polar angle with respect to a line which is normal to a plane defined by a coupling of the base 11 with the water pump, and wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from a first hole to a second hole of the base (see large picture).
In regard to claim 15, wherein the polar angle ranges between substantially 0 degrees and substantially 90 degrees, and wherein the azimuthal angle ranges between substantially 0 degrees and substantially 180 degrees (see large picture).
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by youtube vide "How to install Mr. Gasket Water Necks”.

a circumferentially continuous conduit (cylindrical top tube) comprising an interior opening and a circumferential lip, the conduit configured to be coupled with a water hose extending from the radiator, said conduit having a smooth ridgeless exterior surface; and 
a curved supportive section (ball shaped portion between the flange base and cylindrical tube) interconnecting the conduit and the base wherein the supportive section interconnects the conduit with the base and orients a longitudinal axis of the conduit relative to a plane of the base so as to direct the conduit away from the LS engine (the cylindrical portion points the hose in a direction attached thereto away from the flanged base), wherein a circumference of the curved supportive section narrows from the base (flange base) to the conduit (the curved surface is wider where it attaches to the flange and narrows toward the top of the spherical surface where the cylindrical tube is attached) and further wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from the base (the cylindrical tube extends at an aximuthal angle relative to a straight line drawn from one bolt hole to the other bolt hole).
In regard to claim 13, wherein the longitudinal axis is substantially normal to a plane defined by a coupling of the base with the water pump (see picture of part #2671).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are 
unpersuasive.  Applicant claims that the water neck of the present invention includes a curved supportive section that is connected at a subustantially zero degree angle with respect to the first portion of the cylindrical conduit. However, the embodiment of the invention with the conduit extending perpendicular (depicted in fig. 3) to the base does not disclose this feature and it is unclear how the embodiment could include this feature and therefore the prior art rejection has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679